Opinion of the Court, Gary, P. J. Grosvenor did carpenter work for Doyle; obtained from the architect a certificate; sued Doyle before a justice and obtained judgment, from which Doyle appealed, and then filed a bill to set aside the certificate and enjoin Grosvenor from prosecuting his suit. Grosvenor was served with summons to appear on the third Monday of May, 1892. He thought the third Monday, instead of being the 16th was the 23d day of the month and did not go to his attorney until that day. His attorney found that a default had been entered and the cause referred to a master on the 19th. On the 21th of May the attorney filed an appearance and motion to set aside the default, but gave the other side no notice of anything until the 28th. In the meantime Doyle’s attorney had, on the 25th, got a report from the master, and entered a final decree to suit himself. Under such circumstances the refusal of the Circuit Court to set aside the decree and default, can not be reversed. If the mistake of Grosvenor might have been excused, had notice been given to the other side, as it might have been, on the 23d, that an application would, as soon as counsel could be heard, be made to the court to set aside the default and reference, yet neglecting to give such notice, and permitting the cause to go to a final decree, with nothing to warn Doyle and his solicitor that they might be bestowing their labor in vain, ought to, and does, estop all complaint now. Treftz v. Stall, 46 Ill. App. 462. Filing a paper ought not to be held, as it is not in fact, a motion. Prall v. Hunt, 41 Ill. App. 140, A rule of practice which might work no injury in a new country, where the whole bar of a county spend their whole time during the sessions of the court in watching the proceedings, is not adapted to a bar of 3,000 members practicing in a score of courts of record. The order refusing to set aside the proceedings is affirmed.